DETAILED ACTION
This office action is in response to the AFCP 2.0 filed on February 4, 2021. Claims 1-4, 6-14, 19-21 and 23-25 remain pending in the application and have been fully examined.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see Page 8, filed February 4, 2021, with respect to amended claim 1 and 19 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-14, 19-21 and 23-25 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a subsea torque tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the key positioned at the end of the shaft and is coupled to the plate to provide the first torque to the socket drive through the shaft and the plate (as in claims 1 and 19), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Niess (3454111) and Walton (2016/0346910). Niess discloses a torque tool capable of being used tor a subsea with a remotely operated vehicle (ROV), comprising: a tool housing (2); a drive (1) configured to rotate within the tool housing; and a drive mechanism configured to provide torque to rotate the socket drive within the tool housing, the drive mechanism comprising: a first torque electric drive motor (6) configured to provide a first torque to the socket drive; and a second torque electric drive motor (5) configured to provide a second torque to the socket drive different from the first torque (Column 4, Lines 65-71), but lacks, forming the drive as a socket drive, forming the first motor with a shaft and a key positioned at an end of the shaft and forming the second motor with a plate comprising a groove for receiving the key therein. Walton teaches that it is old and well known in the art at the time the invention was made to provide a subsea tool (10) with a first motor (17) and a second motor (18, Paragraph 129), wherein mounting bolts (21 or 22) are used for attaching the motors together (Figures 2-5), but lacks, forming the second motor with a plate comprising a groove for receiving the key therein, wherein the key positioned at the end of the shaft is coupled to the plate to provide the first torque to the socket drive through the shaft and the plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723